PER CURIAM: *
Angelica Maria Ramirez-Mendez, a citizen of Mexico, pleaded guilty to illegal reentry following removal. See 8 U.S.C. § 1326. The district court sentenced Ramirez-Mendez to 18 months of imprisonment and three years of supervised release. She appeals her sentence but not her conviction.
Because Ramirez-Mendez has been released from prison and removed to Mexico, her appeal is moot. See United States v. Rosenbaum-Alanis, 483 F.3d 381, 383 (5th Cir.2007). Therefore, the appeal is DISMISSED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.